. (FJLED WITH THE      "
                                                                          CO~Rt'SF        flY OFFICER
                                                                       eso:"         .'             ,.



                                 -

                                                                       DATE:	                       '



                      UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF COLUMBIA



MOHAMMED AL- ADAHI , et al.,


     Petitioners,

     v.	                                      civil Action No.       05-280 (GK)·

BARACK	 H. OBAMA, et al.,

     Respondents.


                                      ORDER

     A Status Conference was held in this case on April 1, 2009,

which took place in a sealed courtroom due to the discussion of

classified    information.      Upon    consideration of           Petitioner AI­

Adahi's    Motion for   Discovery Under Section 1. E. 2              of    the    Case

Management    Order     [Dkt.   No.     296] ,     the       Opposition,        Reply,
                                                                                     1
representations of the parties, and the entire record herein,                             it

is hereby 2

     ORDERED,    that   Document      Request     No.    1    is   granted.              The

Government certified that it has produced information responsive to



      1   Any mention herein of "consolidated files" refers to the
JTF-GTMOjOARDEC files.

     2    Unless otherwise specified, all matters in the Document
Request are included in the Court's Order.


                                 -

that one remaining request -­
                                      -

two of the three specific requests made by the pJtitioner.
                                                i
                                                                                         For



                                  referenced in ISN 33 FD-302                (8/16/02)    -­

the Government shall produce the requested document$.                        Further, the
                                                                       i

Government will confirm whether its representation is accurate that

it   has   provided      to   Petitioner         all   documents      related    to   each

interrogation       in    which     the    Petitioner        made     statements      that

challenged the Government's allegations against rim;                           and it is

further

       ORDERED,    that Document Request No.                 2 is grianted in part,

denied in part,          and stayed in part.                To the    extent    that the

Government has not already done so as part of                        it~   production of

exculpatory evidence, it shall produce interrogati0n logs or plans

for those interrogations of the Petitioner that eliqited statements

upon   which      the    Government       relies       to   justify    its     detention.

Petitioner's       request    for    the    most       up-to-date

_is            stayed.        Parties      shall       confer   on    ~he    issue.       If

Petitioner wants to pursue his request for the                  document~      he will be

permitted to re-submit that portion of the request.                        The Government

will have five days to respond in the event that th~ request is re­

submitted.     If the Petitioner chooses not to                 purs~e     this request,

he shall notify the Court of his decision; and it is further




                                      -
   -2­
                                                                        "!'




     ORDERED,     that     Document   -

                                       Request

prejudice, because it sweeps too broadly.
                                                     No.     3    is        denied

                                                           Petitioners may, if they
                                                                                     without



choose,   amend    their    request        to    narrow    what    thtFY       ask   of   the

Government; and it is further

     ORDERED,     that Document Request No.                4 isgr'nted.              To the

extent that the Government has followed up on ti!J.e information-

gathering suggested in                                             it! shall produce

documents collected in that process; and it is further

     ORDERED,     that     Document    Request       No.     5    is    .denied      without

prejudice, because Petitioner withdraws the                  reques~          at this time.

If the Government decides to rely on information related to this

request, it must provide notice of that decision wi;thin three days

of making it; and it is further

     ORDERED,     that     Document    Request       No.     6    is    'denied      without

prejudice.   Petitioner may,          if he chooses, amend his request to
                                                                        ,

narrow what he is asking of the Government.                            Such an amended

request should be limited to specific individuals who Petitioner

can identify by name,        who he alleges worked for!

                                                   , and who he alleges are not

enemy combatants; and it is further

     ORDERED,     that Document Request No. 7 is deni~d, because the

Government   certified       that     it    has    satisfied           this     request    in



                                      -
   -3­
                                  -

fulfilling its obligation to produce exculpatory information, and

because Petitioner has made no specific allegations of abuse or

torturei .and it is further

     ORDERED, that Document Request No. 8 is granted in part and

denied in part as moot.   The request for a copy

lIIIIIIare denied as moot because the Government represented that

it conducted a search for these items, and concluded on the basis

of that search that it does not have the items in its possession.

The request for                            is grantedi    the Government will

conduct a search for it.      If they are able to locate

they will allow the Petitioner to inspect it; and it is further

     ORDERED,   that   Document    Request      No.   9    is   denied   without

prejudice.    Petitioner may,     if he chooseS,         amend his request to

narrow what he is asking of the Governmenti and it is further

     ORDERED, that Document Requests No. 10 and No. 11 are denied,

because the Government certified that it has satisfied the requests

in fUlfilling its obligation to produce exculpatory information.

Further,   Document Request No.     10 sweeps too broadlYi           and it is

further

     ORDERED, that Document Request No. 12 is denied, because it

was withdrawn by Petitioner; and it is further

     ORDERED, that Document Requests No. 13 and No. 14 are granted



                                  -
- 4­
                                    -4­
in part and denied in part.

documents    or    other
                                     -

                             information
                                            The Government must produce any

                                                 that      relate        to   any    formal

requirements or procedures for becoming a member of Al Qaida; and

it is further

      ORDERED, that Document Request No. 15 is denied, because it

sweeps too broadly; and it is further

      ORDERED,     that    Document Request          No.     16   is     denied without

prejudice.    Petitioner may,         if he chooses, amend his request to

narrow what he is asking of the Government.                            Such an amended

request should be limited to specific individuais who are alleged

to have stayed in guesthouses with Petitioner, and who Petitioner

alleges are not enemy combatants; and it is further

      ORDERED, that Document Request No. 17 is denied, because the

Government   represented that          it    has   satisfied this             request       in

fulfilling its obligation to produce exculpatory information; and

it is further

      ORDERED,     that    Document    Request       No.     18     is     stayed.         The

Government will confirm whether its representation is accurate that

its policy was to omit from the Factual Return any inculpatory

evidence collected from a polygraph examination and include any

exculpatory evidence collected from a polygraph examination.                                If

the   Government    cannot    file    a     notice      to   this        effect,     and    it



                                      -
  - 5­
                                      ..

determines that such an examination was administered, the Court

will grant the Document Reguest, and the Government shall produce

documents related to such an examination; and it is further

        ORDERED, that Document Requests No. 19 and No. 20 are stayed.

By April 10, 2009, Petitioner shall notify the Court as to whether
he wants to pursue his requests for these documents.          If so, the

Petitioner's requests should be fashioned as narrowly as possible

and should include particularized information; the Government shall

have five days to respond to the requests, if they are made; and it

is further

        ORDERED/   that Document Request No. 21 is granted; and it is

further

        ORDERED,   that Document Request No. 22 is denied, because it

sweeps too broadly; and it is further

        ORDERED, that Document Request No. 23 is denied,      in view of

the fact that the Government certified that it has satisfied these

requests     in    fulfilling   its   obligation to produce   exculpatory
information; and it is further

        ORDERED,   that Document "Request No. 24 is denied, because it

sweeps too broadly; and it is further

        ORDERED, that Document Requests No. 25 and 26 are granted in

part.    The Government shall produce under No. 25 those photographs



                                       -6­
used to identify Petitioner.        -
The Government shall produce under

                                  if any,   shown to other detainees who

                                                                                     and

it is further

        ORDERED,      that Document Request No. 27 is denied, because it

sweeps too broadly; and it is further

        ORDERED,      that Document Request    No.   28     is   denied,       because

Petitioner has withdrawn the request.




                                                     /'".        ,,..0,    / ,,".'    ./

April   v!L,   2009
                                              Gi:~yfJ ~:.~fer1:) fr'..JJ, L::-C
                                              United states District JUdge


Copies to: Attorneys of Record via ECF




                                    -
-7­